IN THE COURT OF APPEALS OF IOWA

                                   No. 17-2032
                               Filed March 7, 2018


IN THE INTEREST OF R.J.,
Minor Child,

R.J., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton Ploof,

District Associate Judge.



       A father appeals the termination of his parental rights to his child.

AFFIRMED.



       Martha L. Cox, Bettendorf, for appellant father.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Rebecca C. Sharpe of Aitken, Aitken & Sharpe, P.C., Bettendorf, guardian

ad litem for minor child.



       Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                          2


DOYLE, Presiding Judge.

        A father appeals the termination of his parental rights to his child. He

challenges the sufficiency of the evidence proving the statutory grounds for

termination. He also seeks to avoid termination of his parental rights under one of

the statutory exceptions provided in Iowa Code section 232.116(3) (2017). We

review his claims de novo. See In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

        The child was born in 2014. The juvenile court adjudicated the child to be

in need of assistance (CINA) in 2016 after testing positive for exposure to

marijuana metabolites. The juvenile court succinctly summarized the facts leading

to the CINA adjudication in its August 2017 permanency order:

        The basis for adjudication and removal was that the child tested
        positive for THC. The father was the likely source of the drug
        exposure because he regularly smoked marijuana and there were
        reports he smoked in the car while the child was present. The
        parents have a history of domestic violence when the child is present.
        Although the child has not been hurt in an incident, she is far too
        young to avoid a conflict between her parents. This child has been
        physically abused and neglected by her parents over a year ago
        when she was burnt by hot water while being bathed. It is interesting
        to note the father was convicted of child endangerment for slapping
        a different toddler twice in the face leaving red raised handprints.

Due to incarceration, the father has not had contact with the child since April 2017.

        The State filed a petition to terminate the father’s parental rights in August

2017.    Following a November 2017 termination hearing, the juvenile court

terminated the father’s parental rights pursuant to Iowa Code section

232.116(1)(d), (h), and (i).

        Before the court may terminate parental rights, it must find clear and

convincing evidence supporting one of the grounds for termination listed under

section 232.116(1). See In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). We need
                                            3


only find grounds to terminate parental rights under one of the sections cited by

the juvenile court to affirm. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

1999). The father argues the State failed to establish the grounds for terminating

his parental rights under section 232.116(1)(d) because there is insufficient

evidence that he was offered or received services to correct the circumstances that

led to the CINA adjudication. See Iowa Code § 232.116(1)(d)(2). However, he

does not challenge the sufficiency of the evidence establishing any of the statutory

grounds for terminating his parental rights under subsections (h) or (i), instead

arguing that a statutory exception should be applied to avoid terminating his

parental rights. The father has thereby waived any challenge to termination of his

parental rights under section 232.116(1)(h) and (i).            See Iowa R. App. P.

6.903(2)(g)(3); L.N.S. v. S.W.S., 854 N.W.2d 699, 702-03 (Iowa Ct. App. 2013).

Even assuming the father did not waive the issue, there is ample evidence in the

record to support termination of the father’s parental rights under section

232.116(1)(h). We affirm the termination of his parental rights on this basis.

       We turn then to the father’s second argument, which concerns the statutory

exceptions to termination provided in section 232.116(1)(3). Section 232.116(3)(a)

states that the court “need not terminate the relationship between the parent and

child if the court finds . . . [a] relative has legal custody of the child.” This provision

is permissive, not mandatory. See In re C.L.H., 500 N.W.2d 449, 454 (Iowa Ct.

App. 1993), overruled on other grounds by P.L., 778 N.W.2d 33, 39-40 (Iowa

2010). The decision to apply one of the statutory exceptions to termination is

discretionary and depends on the child’s best interests under the circumstances of

each particular case. See id.
                                           4


       Although the maternal grandmother has been granted guardianship of the

child, we decline to apply the provisions of section 232.116(3)(a) to preserve the

parent-child relationship. Providing the children with a safe, permanent home is in

the child’s best interest. See In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady,

J., concurring specially) (noting the “defining elements in a child’s best interest”

are the child’s safety and “need for a permanent home”). The record shows that

preserving the father’s parental rights is contrary to the child’s best interests given

the father’s history of domestic violence perpetrated against the child’s mother and

the father’s abuse and neglect of children. Terminating the father’s parental rights

will afford the child the permanency and safety the child needs. Accordingly, we

affirm the termination of the father’s parental rights.

       AFFIRMED.